Citation Nr: 1741477	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD), depression, mood disorder and anxiety disorder.


INTRODUCTION

The Veteran had active service from August 2006 to December 2006 and from July 2007 to July 2008 with additional service in the Army National Guard of Minnesota. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims folder within Virtual VA.

This case was before the Board in December 2014 and September 2016.  In December 2014, the Board determined new and material evidence had been received and reopened the claim of entitlement to service connection for a psychiatric disability, and remanded the reopened claim for further development.  In September 2016 the claim was again remanded for further development.  It now returns for appellate review.

Finally, additional evidence in the form of VA admission reports were associated with the claims file in June 2017 and July 2017, subsequent to the most recent May 2017 supplemental statement of the case, issued for this appeal.  The Veteran did not waive review of this evidence.  However, this evidence is duplicative of other evidence of record, namely that the Veteran was admitted for treatment related to drug abuse and suicidal ideation.  Therefore, it is not necessary to remand these matters to the Agency of Original Jurisdiction for consideration of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, was not noted at service entry, but clear and unmistakable evidence establishes that such existed prior to service.

2.  There is not clear and unmistakable evidence that the preexisting acquired psychiatric disorder, other than PTSD, was not aggravated during service. 

3.  The preponderance of the evidence is against a finding that the Veteran has PTSD related to any of his recounted in-service stressors.

4.  The Veteran's acquired psychiatric disability, other than PTSD, variously diagnosed as anxiety disorder, not otherwise specified (NOS), adjustment disorder with mixed mood, depressive disorder NOS, mood disorder, NOS with depressive symptoms, and major depressive disorder, is shown to have likely existed since service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disability, other than PTSD, variously diagnosed as anxiety disorder, NOS, adjustment disorder with mixed mood, depressive disorder NOS, mood disorder, NOS with depressive symptoms and major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A.  Service Connection for an Acquired Psychiatric Disorder, Other Than PTSD

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been in sound condition as a general matter.  VA has the burden to rebut this presumption of soundness through clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  The second prong, lack of aggravation, may be rebutted through clear and unmistakable evidence either that (1) there was no lasting increase in disability during service, or (2) any such increase was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012). 

With respect to the existence of a present disability, various acquired psychiatric disorder diagnoses are of record.  Specifically, the existence of a present disability is established through the Veteran's medical treatment records and an October 2008 mental conditions examination report and April 2012 PTSD VA examination report produced during the course of this appeal.  In this regard, the October 2008 VA examiner endorsed a diagnosis of anxiety disorder NOS (mixed anxiety-depression).  A November 2008 VA treatment record endorsed a diagnosis of adjustment disorder with mixed mood, and a January 2009 VA treatment record endorsed diagnoses of anxiety disorder NOS and depressive disorder NOS.  The April 2012 VA PTSD examination diagnosed mood disorder, NOS with depressive symptoms.  A May 2013 VA treatment record noted a diagnosis, in part, of anxiety disorder, NOS and depressive disorder, NOS.  A November 2014 VA treatment record, noted in part, diagnoses unspecified anxiety disorder and unspecified depressive disorder in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DMS) 5.  December 2014 and January 2015 VA treatment records provided an assessment, in part, of unspecified anxiety disorder; unspecified depressive disorder, rule out for PTSD, as well as unspecified personality disorder, with antisocial and borderline features.  A November 2015 VA treatment record noted a diagnosis of major depressive disorder with psychotic features.  

The Board recognizes that this appeal was remanded in December 2014 and September 2016 in order to obtain an additional psychiatric examination.  However, the Veteran failed to report to such an examination, but did indicate, in a March 2017 statement, a willingness to report for one in the future.  Nonetheless, the Boards finds the evidence is adequate to establish that the Veteran has an acquired psychiatric disability, variously diagnosed as anxiety disorder, NOS, adjustment disorder with mixed mood, depressive disorder NOS, mood disorder, NOS with depressive symptoms, and major depressive disorder, which meets the first requirement to establish service connection.

The next element to establish service connection is evidence of an in-service incurrence of injury or disease.  In this regard, the Veteran's acquired psychiatric disorder must be deemed to have been incurred or aggravated during service.  The material issues of fact at this point are (a) whether the disorder preexisted any period of active service and (b) whether the disorder underwent any degree of aggravation during active service. 

Next, the Veteran's currently diagnosed acquired psychiatric disorder, must be deemed to have been incurred or aggravated during service.  The material issues of fact at this point are (a) whether the disorder preexisted service and (b) whether the disorder underwent any degree of aggravation during service. 

An acquired psychiatric disorder was not noted at the Veteran's June 2006 Report of Medical Examination for enlistment in the Army National Guard is checked normal with respect to the psychiatric category.  The Veteran was found fully fit in examinations titled "Initial Medical Review Annual Medical Certificate" conducted in January 2007, February 2007, and July 2007.  Additionally, July 2007 and September 2007 pre-deployment health assessments were silent for any psychiatric problems.  Because a psychiatric disorder was not noted at service entrance, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

However, although the Veteran, in August 2014 testimony, argued that his acquired psychiatric disorder did not preexist service and onset in his second period of service, from July 2007 to July 2008 with service in Iraq, the Board finds that clear and unmistakable evidence establishes that his acquired psychiatric disorder preexisted service.  Specifically, the October 2008 mental conditions examiner reported the Veteran described his father as physically and mentally abusive, as drug addict, and his mother as an enabler and also physically abusive toward the Veteran as a child.  He also reported that one of his sisters died when he was 12 years old after she was hit by a car.  The October 2008 mental conditions examiner documented that the Veteran reported that after his sister was killed he felt depressed about her death, was anxious about school and things in general, occasionally had butterflies in his stomach but no full-blown panic attacks.  The Veteran stated he slit his wrists at age 21 in an attempt to commit suicide but told medical personnel that he injured himself in a roofing accident.  However, he did not report any history of mental health treatment prior to military service.  Notably, the October 2008 VA examiner stated, in pertinent part, that the Veteran appeared to have had onset of anxiety depression and ethanol (ETOH) abuse in adolescence before active duty.

The April 2012 VA PTSD examiner reported, in part, that what was most clear was that the Veteran has had a complex and troubled history, with a predominant treatment issue of heroin dependency.  The April 2012 VA PTSD examiner noted the Veteran also had several traumatic events happen before and after his military service but the Veteran appeared to be minimizing the significance of those events.  Specifically, the April 2012 VA examiner noted that when the Veteran was 12 years old, his 14 year old sister, described as his best friend, was killed when the Veteran was present and he expressed a great deal of grief and guilt for many years because of this.  He further reported physically abusive and emotionally unavailable parents as a child and described domestic abuse in the home resulting in police intervention.  Moreover, the April 2012 VA examiner, in part, noted that numerous factors, other than in-service stressors, better accounted for the Veteran's mood symptoms and among those reasons included an emotionally neglectful childhood, being a witness of domestic abuse in childhood, and the traumatic death of his sister in childhood.  

Thus, based on the October 2008 and April 2012 examination reports, the Board finds it has been established that an acquired psychiatric disorder clearly and unmistakably preexisted service.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the first prong of the presumption is rebutted.

There is not clear and unmistakable evidence that a preexisting acquired psychiatric disorder was not aggravated by service.  To the contrary, the record reflects a medical opinion on this question, which indeed essentially found the Veteran's preexisting acquired psychiatric disorder was aggravated by service.  Specifically, the October 2008 examiner stated it was most likely that Veteran's mental health issues were exacerbated by his military service in Iraq, although the examiner provided a caveat, which was that it was very difficult to ascertain the diagnostic picture in the context of active drug/ETOH abuse problems and suggested that Veteran have another mental disorders examination upon completion of treatment for chemical dependency.  

There are no other medical opinions of records which address the claim on the basis of aggravation of a preexisting disability.  Therefore, based on the current evidence of record, it cannot be concluded that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by service as it is a debatable point on which reasonable minds could disagree.  Indeed, the October 2008 VA examiner provided a finding that the Veteran's acquired psychiatric disability was aggravated by his active service.  In light of this finding, the presumption of soundness is not rebutted, and the preexisting schizophrenia must be considered service-incurred.  See Horn, 25 Vet. App. at 235.

Thus, the second element of the service connection claim, service incurrence of a disease, is established.

Finally, the evidence tends to make it at least equally likely that the Veteran's current symptoms related to his acquired psychiatric disorder are related to the symptoms he experienced during his second period of active service. 

As alluded to above, the April 2012 VA examiner opined that it was less likely as not that the Veteran's mood disorder, NOS with depressive symptoms, was related to claimed stressors.  The April 2012 VA examiner stated that putting aside the concerns about the Veteran's inconsistencies, there were numerous other factors that better accounted for his mood symptoms and among those reasons were chronic drug dependency, an abusive emotionally neglectful childhood, being a witness of domestic abuse in childhood, the traumatic death of his sister in childhood and his mother's death from cancer shortly after father's suicide.  However, the April 2012 VA examiner noted the Veteran reported the onset of symptoms two years ago and denied mood problems before 2010.  

Thereafter, a June 2012 examiner noted the Veteran completed a Reserve Health Readiness Program questionnaire in July 2009 and indicated a number of symptoms that would be consistent with a mood disorder.  However, the June 2012 VA examiner noted the questionnaire was not probative with regard to the cause of these symptoms or their relationship to his current disorder.  Therefore, the June 2012 VA examiner stated that as to whether or not the symptoms noted on the questionnaire were related to the Veteran's current diagnosis of mood disorder, NOS, could not be answered without resorting to speculation.  

However, the Veteran in August 2014 testimony, through his representative, argued he has had problems with his everyday life since his service in Iraq.  In a July 2012 statement, accepted as a substantive appeal, the Veteran reported, in part, that during his active service he was scared and went through things that changed his life forever and that he did not feel normal anymore.  Furthermore, medical records dated shortly after the Veteran's deployment reflected the existence mental issues.  In this regard, in an October 2008 Post Deployment Health Re-Assessment, dated only a few months after separation from active service in July 2008, the Veteran reported feeling down depressed or hopeless for a few or several days and also reported he felt numb or detached from others activities or his surroundings.  A November 2008 VA treatment record diagnosed anxiety disorder, NOS, heroine abuse, ETOH abuse, tetrahydrocannabinol (THC) abuse and ruled out substance induced mood disorder.  Ongoing mental issues are also reflected in other service records, dated subsequent to active service.  Specifically, in a June 2009 service treatment record, titled Periodic Health Assessment, the Veteran endorsed multiple mental health symptoms.  This assessment also noted mental health concerns of anxiety and depression.  As noted by the June 2012 VA examiner, a July 2009 Reserve Health Readiness Program noted the results of June 2009 Periodic Health Assessment.  The close temporal proximity between the Veteran's separation from his second period of active service and the report of psychiatric problems also weighs in favor of a finding of service-connection and supports the Veteran's contention that such psychiatric symptoms are a continuation of symptoms from active service.

By resolving all reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record establishes that a preexisting psychiatric disorder increased in severity during his second period of active service.  The presumption of aggravation applies which has not been rebutted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection an acquired psychiatric disability, variously diagnosed as anxiety disorder, NOS, adjustment disorder with mixed mood, depressive disorder NOS, mood disorder, NOS with depressive symptoms and major depressive disorder, is warranted. 

B.  Service Connection for PTSD

Service connection for PTSD requires that the record show:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM.  See 38 C.F.R. § 3.304 (f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (2016).  The Veterans Appeals Control and Locator System reflects that jurisdiction over the present appeal was conferred to the Board on August 27, 2014.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.304 (f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(1).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

Here, the Veteran contends that he incurred PTSD during active service.  During an April 2012 VA PTSD examination, and in other statements, the Veteran reported a stressor of being part of a convoy taking enemy fire and that improvised explosive devices were detonated around him.  He also stated that someone on a passing convoy was hurt or killed from an improvised explosive device.   In an October 2013 statement, the Veteran reported that he was in a convoy enemy fire that took enemy fire and he further reported that he received enemy fire when changing a light bulb.  

For service connection to be granted under any theory of entitlement, there must be a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran has filed a specific claim for PTSD in January 2012, he believes he has a current disability of PTSD.  The Veteran is a lay person because there is no indication from the evidence that he has a medical background.  A lay person is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person is competent to identify. Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  PTSD, in contrast, is not simple and readily observable.  There indeed are no external symptoms like there are for the aforementioned disabilities.  Although at least some internal symptoms may manifest behavior that is observable, they may be caused by a number of different diagnoses of which PTSD is only one.  The Veteran has not been shown to have the requisite knowledge or expertise to be deemed competent to diagnose PTSD.  The evidence, particularly VA treatment records, indeed shows that the Veteran has been diagnosed with PTSD, but also with various psychiatric disorders other than PTSD, such as depression and anxiety, as addressed in the discussion above.  

It is also reiterated that whether a stressor is sufficient to support a PTSD diagnosis is a determination to be made by a medical professional.  As such, PTSD is not a disability a lay person is competent to identify.  The Veteran has described his psychiatric symptoms and is competent in this regard because he personally experiences these symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Various factors are used to gauge the credibility of competent lay evidence.  Here, the credibility of the Veteran in making symptom descriptions is undisputed.  

Notwithstanding the Veteran's competent and credible psychiatric symptoms descriptions, the preponderance of the evidence does not show that they support a later medical diagnosis of PTSD.  The preponderance of the evidence also does not show a contemporaneous medical diagnosis of PTSD.  There is conflicting evidence about whether or not the Veteran ever has had PTSD, much less has it as a current disability.  In other words, the weight of the evidence overall is against a finding that he had PTSD during the pendency of the claim or proximate to the claim.  Moreover, there is also uncertainly regarding the Veteran's reported stressors as such have not been verified; however, as diagnosis of PTSD has not been provided in conjunction with such, the Board need not discuss such further.  

In this regard, a November 2008 VA medical treatment record noted, in part, the Veteran reported distressing dreams of being in Iraq but did not indicate having combat related nightmares or dreams, indicated being anxious when in Iraq, however, the treatment record noted this was a normal response and further noted the Veteran denied hypervigilance and excessive startle response.  The November 2008 VA treatment record further found there were no ongoing symptoms of PTSD although there were clear memories of specific incidents and as described above, in part, endorsed a diagnosis of adjustment disorder with mixed mood.  A March 2011 VA treatment record noted PTSD symptoms as evidenced by irritability and hypervigilance but did not endorse a diagnosis of PTSD.  

A January 2012 VA treatment record noted the Veteran was recently diagnosed with PTSD but indicated an assessment/plan, in part, of PTSD/depression and that the Veteran was going through some emotional challenges, as both parents died within the past year and that he was being followed by mental health.  Furthermore a January 2012 VA treatment record specific for a PTSD evaluation specifically ruled out a diagnosis of PTSD, even with consideration of the Veteran's reported stressors and symptoms.  However, another February 2012 VA treatment record did note the testing was reviewed with the Veteran and did report that he had PTSD.  Thus, the January 2012 and February 2012 VA treatment records do not provide a decisive diagnosis of PTSD.  Thereafter, an April 2012 VA treatment record noted anxiety disorder NOS, PTSD symptoms with report of time course discrepant from previous notes regarding the onset of symptoms, especially nightmares, panic symptoms, social anxiety, which were atypical in that the latter had come and gone; however, such did not actually endorse a diagnosis of PTSD.  

A May 2013 VA treatment record, noted in pertinent part, that the Veteran did not meet the criteria for PTSD at the current time.  An October 2014 VA treatment record endorsed a diagnosis of PTSD; however, such was, the record noted, based on the Veteran's exposure to traumatic events during volatile childhood that involved witnessing his father physically and emotionally abuse his mother as well as due to traumatic events serving on active duty with the National Guard in Iraq.  Thus, the October 2014 record did not clearly related the diagnosis to the Veteran recounted military stressors but in fact linked such in part to his childhood.  November 2014 VA treatment records noted a diagnosis of PTSD as an active problem based on a computerized list but did not discuss recounted military stressors.  Another November 2014 VA treatment record stated, in part, that the Veteran's psychological profile was characterized by both emotional and behavioral dysfunction, including depression, anxiety, substance use, aggressive behavior, and interpersonal and identity disturbance and the latter was best captured by a diagnosis of unspecified personality disorder with features of antisocial and borderline features.  However, the November 2014 VA treatment record, further stated the presence of significant substance use made it difficult to discern the exact nature of his psychological difficulties and based on his history of trauma both in and out of the military, further evaluation of PTSD was recommended once he had obtained a longer period of sobriety but specifically ruled out PTSD in accordance with the DMS-5. 

December 2014 and January 2015 VA treatments noted, in part, that a diagnosis of PTSD was ruled out.  However, another January 2015 VA treatment record endorsed a diagnosis of PTSD in accordance with the DSM-5; however, the basis of such was not apparent as the record did not address any in-service stressors and also noted in part that the Veteran had served one year jail time "in the cell next to Jeffrey Dahmer" which he reported was unnerving and traumatizing.  A November 2015 VA treatment record again noted a diagnosis of PTSD with anxious features but did not discuss the basis of such and did not indicate if such was in accordance with the DSM.

The Veteran was provided a VA mental conditions examination in October 2008 and the VA examiner did not endorse a diagnosis of PTSD, but did endorse another acquired psychiatric diagnosis as described above.  Thereafter, the Veteran was also afforded an April 2012 VA PTSD examination and the VA examiner did not endorse a diagnosis of PTSD that conformed to the DSM-IV criteria based on the evaluation, but did endorse another acquired psychiatric diagnosis as described above.  Specifically, the April 2012 VA examiner found Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria even with consideration of the Veteran's reported stressor.  

For the reasons detailed above, the aforementioned diagnoses of PTSD, in sum, carry very minimal probative weight.  Indeed, the opinions of the October 2008 and April 20212 VA examiners were predicated on a full overview of the entire relevant record and were presented by examiners who were specifically tasked to provide psychiatric diagnoses after review of the evidence.  The October 2008 and April 2012 VA examiners examiner explained and documented the Veteran's report of symptoms and did not endorse a diagnosis of PTSD.  Thus, these VA examiners' opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In sum, the Board finds the preponderance of the evidence does not show that the Veteran has a diagnosis of PTSD for VA purposes.  A diagnosis of PTSD was not endorsed by the October 2008 or June 2012 VA examiners and other diagnoses have been determined to lack probative value.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, entitlement to service connection for PTSD is denied. 


ORDER

Entitlement to service connection an acquired psychiatric disability, variously diagnosed as anxiety disorder, NOS, adjustment disorder with mixed mood, depressive disorder NOS, mood disorder, NOS with depressive symptoms and major depressive disorder, is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


